Title: William Short to Thomas Jefferson, 25 August 1815
From: Short, William
To: Jefferson, Thomas


          Dear sir  Ballston Spa Aug: 25—15
          Your kind letter of June 27. was in my absence taken up by my agent at Philadelphia & sent after me. I was then on a visit to the beautiful Lake, called by the French le lac du St Sacrament & by their successors Lake George. The French showed their good taste in having chosen this to furnish them their holy water. Nothing can be more pure than it is. The fish there are worthy of being admitted to the rank of Ambrosia—as the water is to that of nectar.I am ashamed however to have been amusing myself on this picturesque spot, since I have learned that you were at that time laboring for me over precipices rocks & bushes. I hope at length however that this troublesome business is drawing to a close—And although with the prospect of its not being in a way favorable to me, yet I am glad it is to be ended & we are to know what to count on.The questionable line will be settled, but I little hope to see in my day the consequence of it settled & terminated; that is the re-imbursement to me by Mr Carter. When I saw him at Philada a year or two ago, he told me he had found that Colo Monroe owed him a balance about equal to this sum in question & that he had I think proposed to him to let one go as a set off against the other—but  Monroe  did not accept it, if he did not absolutely decline it—And it will take some time to put Carter off of this track—Until Monroe shall pay him he will probably not think of paying me—He will as to this payment act I imagine as a friend of mine was advised to act as to marrying—that is not to think of it until he was forty years of age, & then not to marry at all.If the line is decided against me will you be so good as to let me know how I should proceed as to Mr Carter. He will probably offer me an order on Monroe—but I had rather have no claim of the sort against a friend. I suppose Mr Carter will make no difficulty as to this being an arbitration to which he was not a party—for he told me he had written to or spoken to you to act altogether for him in this case & of course will or ought to be satisfied with what is done under your eyes—As to Mr H’s retaining the sum or his last payment to me, this is a thing of course—& I shall be perfectly satisfied with it. He has made all but his last payment—& that does not accrue until Decr next.Let me once more express to you my real gratitude for all the trouble you have been so good as to take in this business—I feel it as a weight on me—& particularly the fatigue to wch you must have been exposed on the 21t of June. To me who have become so corporeally indolent this is sensible to an uncommon degree. My weight has a good deal increased, it is true, but in no proportion to my indolence.
          I have no doubt that you have long before this had the pleasure of seeing Corea & Dupont—You are persuaded I hope how much pleasure it would have given me to have assisted at your speculations.  I have frequently in imagination placed myself among you. Our friend Corea got out of humour with the Allies, the Bourbons &c. insomuch that they have almost reconciled him to Napoleon the 1st—& quite so to Nap. the 2d. I do not know how Dupont stands, but although dissatisfied evidently with the Bourbons I do not suppose he can ever be brought to be reconciled to any thing of the blood of the Bonapartes. I anticipate much gratification in conversing with Corea after his return to Philad. where I shall be in the beginning of October—My present wish would be to go & pay my respects to you next summer—And as I find mineral waters always useful to my bilious habit I will in that case substitute the Virginia springs to the Ballston spa. I am too variable to think of deciding absolutely on any thing so far ahead—but this is my present wish & hope.
          Bonap: is so rapid in h all his actions ascending & descending that he must have got ahead of all speculation—My hope is that he will not arrive in this country; or rather this is my wish—If I were to express my fears & opinions of what he might do I am sure it would be thought an exagerated vision—I therefore shall say nothing—I am one of those who think there is as much coruption in this country as any other, all things considered & under similar circumstances things would pass here much as they do elsewhere—I have long thought so & have long been laughed at for this opinion—some things have happened which have confirmed me in my opinion—& particularly the Baltimore mob & massacre in the prisons—a similar event in Paris has been always considered one of the foulest deeds of the French revolution—that at Baltimore was on a par with it & under much less cause of excitement—Thus give the same excitement in this country & I say you will have to the same degree any thing that has occurred in other countries—This I dare say would not be considered an American sentiment—but I cannot help thinking Americans much like other men. Whatever they may be, better or worse than I believe them, it has no influence on my real respect, gratitude & friendship for you, wch must be ever invariable & would, I can assure you my dear sir, survive our Republican institutions if  destined to be overthrown in my day—Yours ever & affectionately
          W Short
        